Citation Nr: 9930736	
Decision Date: 10/28/99    Archive Date: 11/04/99

DOCKET NO.  97-01 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina

THE ISSUES

1.  Entitlement to a higher (compensable) rating for 
residuals of a right thoracotomy for a bronchogenic cyst.

2.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran served on active duty from September 1988 to 
August 1995.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1996 decision of the VA RO which, 
in part, granted service connection and a noncompensable 
rating for residuals of a right thoracotomy for a 
bronchogenic cyst; the veteran appeals for a higher 
(compensable) rating.  He also appeals the RO's decision to 
deny service connection for a left knee disability.

Another issue developed and certified by the RO for appellate 
review is entitlement to service connection for pain in the 
chest, back, and right side, and for limitation of motion of 
the right arm, as secondary to service-connected residuals of 
a right thoracotomy for a bronchogenic cyst.  However, the 
veteran does not claim that there is a distinct disability 
with the above symptoms, apart from his already service-
connected residuals of a right thoracotomy.  He has 
repeatedly noted he is not making a separate claim for 
service connection for a disability with the above symptoms, 
but, rather, he argues these symptoms are part of his already 
service-connected residuals of a thoracotomy and should be 
considered as part of his claim for a higher (compensable) 
rating for that condition.  The Board agrees there is no 
separate claim for service connection for a disability 
manifested by the above symptoms, and in the present decision 
the Board has considered the veteran's assertions as to his 
symptoms in relation to his claim for a higher rating for 
residuals of a right thoracotomy.


FINDINGS OF FACT

1.  The veteran's service-connected residuals of a right 
thoracotomy for a bronchogenic cyst produce impairment which 
is equivalent to a tender and painful thoracotomy scar 
without functional impairment of the surrounding area; there 
is currently no chronic lung disorder associated with the 
condition.

2.  The veteran has not submitted evidence of a plausible 
claim for service connection for a left knee disability.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for residuals of a 
right thoracotomy for a bronchogenic cyst are met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.97, Diagnostic 
Code 6820, § 4.118, Diagnostic Codes 7804, 7805 (1999).

2. The veteran's claim for service connection for a left knee 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty in the Navy from September 
1988 to August 1995.  A routine chest X-ray in October 1989, 
and a repeat chest X-ray in November 1989, showed a 
mediastinal mass which was felt to be a bronchogenic cyst.  
The veteran was admitted to a hospital in December 1989 and 
underwent a thoracotomy and excision of a bronchogenic cyst.  
He was asymptomatic three days after admission and was 
discharged.  In January 1990 he went to sick bay with 
complaints of a persistent cough since the thoracotomy.  The 
lungs were clear with no rales or wheezes.  The wound was 
well healed.  The assessment was status post thoracotomy, 
doing well.  A January 1990 chest X-ray showed scarring from 
the surgery.  Several other records from February to April 
1990 note complaints of discomfort from the right thoracotomy 
scar.  In February 1991 he had complaints of chest discomfort 
for 2 weeks and said that he got short of breath and had 
tightness of his chest; lung sounds were clear, and no masses 
were noted; there was an assessment of questionable recurrent 
bronchogenic cyst.  The veteran was referred for further 
evaluation where it was noted he had vague complaints of 
chest pain for 5 months; clinical findings were normal; a 
chest X-ray showed no acute changes; he was reassured; and 
the impressions were chest pain of uncertain etiology and 
anxiety.  In December 1991 he was seen for complaints of 
chest pain for 1 day, worse on movement and deep breathing; 
examination findings were normal, and the right thoracotomy 
scar was noted; and the assessment was muscle strain/ 
questionable costochondritis.  In October 1992 the veteran 
was seen with a 3 day history of chest and left arm pain and 
shortness of breath, and he gave a history of having such 
symptoms on a recurrent basis since the 1989 chest operation; 
objective findings were normal, and it was noted there was a 
well-healed right thoracotomy scar; and the assessment was an 
acute exacerbation of chronic costochondritis.

Service medical records note that in April 1994 the veteran 
reported he had left knee for 1 year.  Examination showed the 
left knee was strong and stable.  Objective findings were 
normal, although he reported pain to light compression the 
left patella.  The assessment was pain of unknown etiology, 
rule out chondromalacia of the left patella.  Chest X-rays in 
October 1994 and February 1995 were normal except for a 
linear pleural and parenchymal scar at the right lung base.  
In May 1995 the veteran was seen for a complaint of achiness 
over the area of scarring from his 1990 thoracotomy, with 
complaints of pain on running.  He also reported that he had 
knee pain.  A physical examination was not preformed.

A number of service medical records show the veteran was 
periodically seen for acute colds (upper respiratory 
infections), but after removal of the bronchogenic cyst in 
1989 there were no findings of a chronic respiratory 
disorder.

On the June 1995 physical examination for service separation, 
the veteran reported left knee pain with running.  The 
examiner said the reported knee pain was not documented and 
was not considered disabling.  The veteran reported he had or 
had had pain or pressure in his chest, but denied asthma or 
shortness of breath.  The examiner noted that this history 
referred to bronchogenic cyst removal, which was not 
considered disabling.  Clinical examination of lungs, chest, 
and upper extremities was normal.  A thoracotomy scar 
starting at the center of the chest and extending to the 
right shoulder blade was described.  The examiner listed this 
as a defect and indicated it was not considered disabling.  
The veteran was discharged from service in August 1995.

A report of an October 1995 kinesitherapy assessment notes 
that the veteran was seen for complaints of loss of range of 
motion of the right arm secondary to a thoracotomy.  It was 
noted that he had flexion of the right upper extremity to 130 
degrees, abduction to 110 degrees, external rotation to 54 
degrees, and internal rotation to 65 degrees.  He reported 
pain to the right ribs and back.  The kinesitherapist 
reported that the veteran was very guarded and cautious about 
motion in his right upper extremity.  He had 3/5 strength in 
his right biceps and triceps.  The treatment plan was to 
increase range of motion to the right upper extremity and 
decrease pain.  

In November 1995 the veteran filed a claim for service 
connection for residuals of bronchial cyst removal, claiming 
that such resulted in chest, back, and right side pain, and 
limitation of motion of the right arm.  He also claimed 
service connection for a left knee disability.

On a November 1995 VA examination, the veteran's history was 
reviewed.  He complained that he still had mid back and mid 
chest pain, and limitation of motion of the right arm, due to 
chest surgery for his bronchogenic cyst.  Examination showed 
a 14 cm scar at the level of the 4th and 5th intercostal 
spaces on the right and two 1 cm scars on the right in the 
mid 7th intercostal space.  Auscultation of the lungs was 
clear.  On examination of the musculoskeletal system, he 
complained of left knee pain on flexion.  There was no 
abnormal limitation of motion of the neck, back, or upper or 
lower extremities.  There was no clinical evidence of atrophy 
or weakness.  The diagnoses were excision of right 
bronchogenic cyst (history); right chest and mid-back pain 
(history); and left knee pain (history).

The veteran testified at a hearing at the RO in July 1997.  
He maintained that a compensable rating should be assigned 
for his service-connected residuals of a right thoracotomy.  
He said he had pain and numbness about the area of the scar 
from the surgical incision.  He described problems he had 
with various activities that he attributed to the thoracotomy 
in service.  He said he had a complex about the scar on his 
chest and back when he took his shirt off at the beach.  The 
veteran also argued that service connection should be granted 
for a left knee disability.  He said he did not injure his 
left knee in service but that his left knee problems were 
caused by the rolling of his ship while at sea.  He testified 
that he had received no knee treatment since service.  

II.  Analysis

A.  Compensable rating for residuals of a 
right thoracotomy for a bronchogenic cyst

The veteran's claim for a higher (compensable) rating for his 
service-connected residuals of a right thoracotomy for a 
bronchogenic cyst is well grounded, meaning plausible.  The 
RO has properly developed the evidence, and there is no 
further VA duty to assist the veteran with his claim.  38 
U.S.C.A. § 5107(a).

The evidence shows the veteran had a right thoracotomy and 
excision of a bronchogenic cyst during service in 1989.  The 
surgical wound gradually healed, leaving a scar, and the 
veteran was periodically seen for symptoms which essentially 
were related to the scar.  The service records show no 
chronic lung problems after the bronchogenic cyst was 
removed.  At the 1995 service separation examination, the 
right thoracotomy scar was noted, along with the veteran's 
history of complaints, although no related functional 
impairment was found.  Post-service medical records include a 
1995 treatment report showing the veteran complained of loss 
of range of motion of the right arm due to the thoracotomy; 
some limitation of motion was noted.  At a subsequent VA 
examination in 1995, the veteran had complaints of discomfort 
in the area of the thoracotomy scar and claimed he had 
limited motion of the right arm, but examination showed no 
limitation of motion of the right arm; there was no other 
musculoskeletal functional impairment from the thoracotomy 
scar; and there was no lung disorder.  At his 1997 RO 
hearing, the veteran maintained that he continued to have 
discomfort and functional impairment from the thoracotomy 
scar.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4. 

Under the rating criteria for respiratory disorders, a benign 
neoplasm (such as the bronchogenic cyst which was removed 
during the veteran's service) is to be rated under an 
appropriate analogous respiratory code.  38 C.F.R. § 4.97, 
Code 6820.  However, in the instant case, there is no 
indication that the veteran currently has a chronic 
respiratory problem associated with his condition, and thus 
there is no basis for a compensable rating under the 
respiratory codes.

The veteran's disability includes a residual thoracotomy scar 
on the right side.  A superficial scar which is tender and 
painful on objective demonstration is to be rated 10 percent.  
38 C.F.R. § 4.118, Code 7804.  Although the VA examination 
did not clearly indicate that the scar was objectively tender 
and painful, the earlier treatment record suggests that there 
is discomfort of the scar and/or the area surrounding the 
scar.  With consideration of the benefit-of-the-doubt rule 
(38 U.S.C.A. § 5107(a)), the Board finds that the service-
connected disability produces impairment which is equivalent 
to a tender and painful scar, warranting a 10 percent rating 
under Code 7804.

Scars may also be rated based on limitation of function of 
the parts they affect.  38 C.F.R. § 4.118, Code 7805.  The 
post-service treatment record noted limitation of motion of 
the right arm, although not to a compensable degree, since 
arm motion was not limited to the shoulder level.  See 
38 C.F.R. § 4.31, § 4.71, Code 5201.  The subsequent VA 
examination showed no limitation of motion of the arm.  The 
weight of the evidence demonstrates that the right 
thoracotomy scar is not currently producing a compensable 
degree of limitation of motion of the right arm or any other 
functional impairment which would warrant a compensable 
rating.

In sum, the Board holds that a higher rating of 10 percent is 
warranted for residuals of a right thoracotomy for a 
bronchial cyst, rating the condition as a tender and painful 
scar.

B. Service connection for a left knee disorder

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110. 1131; 38 C.F.R. § 3.303.

The veteran claims service connection for a left knee 
disability.  His claim presents the threshold question of 
whether he has met his initial burden of submitting evidence 
to show that his claim is well grounded, meaning plausible.  
If he has not presented evidence that his claim is well 
grounded, there is no duty on the part of the VA to assist 
him with his claim, and the claim must be denied.  
38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136 
(1994).  For the veteran's claim for service connection to be 
plausible or well grounded, it must be supported by competent 
evidence, not just allegations.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992). 

In order for a service connection claim to be well grounded, 
it must be supported by competent evidence of a current 
disability (medical evidence of a diagnosis), competent 
evidence of incurrence or aggravation of a disease or injury 
in service (medical evidence or, in some circumstances, lay 
evidence), and competent evidence showing causality between 
service and a current disability (medical evidence).  Caluza 
v. Brown, 7 Vet. App. 498 (1995).

The evidence shows that during his 1988-1995 active duty the 
veteran was seen on a couple of isolated occasions for 
complaints of left knee pain, but no chronic left knee 
disorder was diagnosed.  The 1995 service separation 
examination noted the veteran's reported history, but the 
lower extremities were normal and a left knee disorder was 
not diagnosed.  There are no post-service treatment records 
concerning the left knee.  The 1995 VA examination noted the 
veteran's history of left knee pain, but there was no 
diagnosis of a chronic left knee disorder.

As there is no medical evidence of a current diagnosis of a 
left knee disability, and no medical evidence linking any 
such disability with service, the claim for service 
connection is not well grounded and must be denied.  
38 U.S.C.A. § 5107(a); Caluza, supra.


ORDER

A higher rating of 10 percent for residuals of a right 
thoracotomy for a bronchogenic cyst is granted.

Service connection for a left knee disability is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

